Appellant was convicted, generally, under an indictment consisting of two counts, one charging him with distilling prohibited liquors, the other with unlawfully being in possession of a still, etc., to be used for the manufacture of prohibited liquors.
So far as we can observe from a careful reading of the record, there are no questions of law seriously raised. The fact that there was a still, manufacturing whisky, found, was undisputed. Also, that appellant was there present is without dispute. The circumstances surrounding appellant when he was discovered, his movements, his actions at the still, and his sampling the liquor flowing at the time from same, all, when taken together, rendered the question of his guilt vel non one for the jury. That is our conclusion.
There is no merit in the exception reserved to a specific portion of the trial court's oral charge. We have searched the record diligently, but find no reversible error, and the judgment is affirmed.
Affirmed.